SPENCE, J.
This is a companion appeal to People v. Anderson, Criminal Number 1777, the opinion in which last-named appeal has been this day filed (ante, p. 680 [33 Pac. (2d) 66]). The appeal herein was taken from an order denying a motion to correct the clerk’s transcript on appeal in the companion case.
The transcript on this appeal was filed December 27, 1933. At the request of counsel for appellant this *682appeal was transferred from Division One to Division Two of this court and was placed on the calendar for hearing in this division on February 19, 1934, together with the maiu appeal. No briefs have been filed on either appeal. The record herein discloses no error on the part of the trial court in denying appellant’s motion.
The order denying appellant’s motion to correct the clerk’s transcript on appeal is affirmed.
Nourse, P. J., and Sturtevant, J., concurred.